Citation Nr: 0825297	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-31 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for the residuals of 
cold weather injuries of the feet.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
January 1948 and from September 1950 to April 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A copy of the 
transcript of that hearing is of record.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the veteran contends 
that he currently has bilateral hearing loss that is due to 
in-service noise exposure.  The veteran states that during 
his first period of active military service, from August 1946 
to January 1948, he underwent infantry training and practiced 
with rifles and machine guns.  According to the veteran, 
during his second period of service, his Military 
Occupational Specialty (MOS) was as mess sergeant and it was 
his job to feed the troops.  He had to take the food to the 
troops and was surrounded by tanks and big guns.  The veteran 
indicated that he was not given any hearing protection.  In 
support of his contentions, he has submitted numerous buddy 
statements which corroborate his accounts of noise exposure 
during service.      

The veteran's service medical records are negative for any 
complaints or findings of bilateral hearing loss.  

In a private medical record, dated in August 2001, it was 
noted that the veteran had a long history of vertigo with a 
major episode in 1967, which was believed to be a "true 
inner ear attack".  It was further reported that, 
approximately two years ago, he started to experience 
dizziness every day.  In regard to an assessment, it was 
recorded that the veteran had asymmetric sensorineural 
hearing loss.      

By a private medical statement from Scott Dempewolf, M.D., 
dated in August 2005, the physician stated that the veteran 
had a long history of bilateral sensorineural hearing loss.  
Dr. Dempewolf noted that the veteran also had a history of 
episodic vertigo.  He was exposed to significant acoustic 
trauma while he served in the military for several years 
approximately 50 years ago.  According to this physician, the 
veteran's history was also complicated by recurrent vertigo 
that was most likely secondary to an acute inner ear disorder 
that began in 1967.  Dr. Dempewolf opined that the veteran's 
exposure to artillery for several years without hearing 
protection was undoubtedly partially responsible for his 
hearing loss.     

There is no record of a VA audilogical examination to 
determine of the veteran has a current hearing loss 
disability in one or both ears as defined by 38 C.F.R. 
§ 3.385 (2007).  

In view of the foregoing, it is the undersigned's view that 
there is a duty to provide the veteran with VA audiological 
and ENT examinations for the purpose of determining whether 
he has a hearing loss disability as defined by 38 C.F.R. § 
3.385 and, if so, whether such began during service or as the 
result of some incident of active duty, to include exposure 
to excessive noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).       

Turning next to the veteran's claim of entitlement to service 
connection for the residuals of cold weather injuries of the 
feet, the veteran maintains that during his second period of 
service, he was stationed in Korea and due to his MOS as a 
mess sergeant, he had to deliver food to the troops.  The 
veteran indicated that during those deliveries, he was 
exposed to extremely cold weather and his feet would freeze.  
He also contends that he had to perform guard duty and was 
again exposed to cold weather.  In support of his 
contentions, he has submitted numerous service buddy 
statements which corroborate his accounts of exposure to cold 
weather during service.  He has also submitted an undated 
copy of a Citation for the Commendation Ribbon with Metal 
Pendant from Captain J.S., Headquarters, 45th Infantry 
Division.  In the citation, Captain S. noted that the veteran 
had served with the United States Army, Tank Company, 179th 
Infantry Regiment, 45th Infantry Division, from December 1951 
to March 1952.  The veteran had served as mess sergeant 
during that period, supervising the preparation and serving 
of food for his unit.  According to Captain S., the veteran 
was with the first truck convoy when his company landed in 
Korea, and he stayed up all night to have hot coffee and food 
for his men when they arrived.     

The veteran's DD Form 214, Enlisted Record and Report of 
Separation Honorable Discharge, shows that he served as 
infantry for the United States Army from August 1946 to 
January 1948.  His MOS was as a cook, and he received the 
World War II Victory Medal and the Army of Occupation Medal 
(Japan).  He also had a second period of active military 
service from September 1950 to April 1952.  The veteran 
received the Korean Service Medal, with one Bronze Campaign 
Star, and a Commendation Ribbon, with Medal Pendant.  

The veteran's service medical records do show treatment 
related to a foot disorder; however, they do not show any 
complaints or findings there were attributed to a cold injury 
or frostbite.  In June 1947, he was diagnosed with 
epidermophyton and thrombophlebitis of the right foot.  In 
addition, in October 1947, while the veteran was stationed in 
Seoul, Korea, he was diagnosed with a third degree burn of 
the left internal malleolus, and with a second degree burn of 
the left leg covering the entire area from the ankle to the 
knee.  It was noted that a field range exploded during 
cleaning of the mess hall.  In April 1952, the veteran 
underwent a separation examination.  At that time, his feet 
were clinically evaluated as "abnormal."  It was reported 
that he had bilateral pes planus, second degree, 
asymptomatic.         

In a private medical record from James Q. McClelland, D.M.P, 
dated in November 2006, the podiatrist stated that he had 
treated the veteran for complaints of pain involving the 
forefoot, bilaterally.  Dr. McClelland indicated that 
according to the veteran, his symptoms originally started 
during the Korean War while he was stationed in Korea.  Over 
the last few years, the symptoms had worsened.  Following the 
physical examination, the pertinent diagnoses were 
capsulitis, periarthritis, tendinitis; other mononeuritis of 
the lower limb; and polyneuropathy.  

By a private medical statement from Dr. McClelland, dated in 
March 2008, the podiatrist stated that he had diagnosed the 
veteran with peripheral neuropathy.  According to Dr. 
McClelland, there may be a connection between that diagnosis 
and the years the veteran spent in the Armed Services in sub-
zero temperatures.  

In light of the above, the Board finds that the veteran was 
exposed to extreme cold weather while he was stationed in 
Korea.  Dr. McClelland's nexus opinion was speculative in 
nature but it suggests the veteran's currently diagnosed 
peripheral neuropathy may be related to his in-service 
exposure to cold weather.  Under these circumstances, the 
Board finds that there is a duty to provide a VA podiatry or 
orthopedic examination to determine whether the veteran has 
residuals of an in-service cold injury to one or both feet.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.      

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).   

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:

(A)  Audiological and ENT examinations for 
the purpose of determining whether he has 
a hearing loss disability as defined by 38 
C.F.R. § 3.385 and, if so, whether such 
began during service or as the result of 
some incident of active duty, to include 
exposure to excessive noise.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  

The examiner must review all the evidence 
of record, to specifically include the 
August 2005 private medical statement from 
Dr. Dempewolf.  All necessary special 
studies or tests are to be accomplished.  
It is requested that the ENT examiner 
obtain a detailed history of the veteran's 
in-service and post-service noise 
exposure.  

After a review of the relevant medical 
evidence in the claims file, the 
audiological examination, the ENT 
examination, and any additional tests that 
are deemed necessary, the ENT examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater degree of probability) that the 
veteran's hearing loss began during 
service or is etiologically related to any 
incident of active service, to include 
undisputed in-service exposure to 
excessive noise without ear protection.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

(B) The veteran should be scheduled for a 
VA examination to determine if he 
currently has residuals of cold weather 
injuries of the feet.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must review all the relevant 
evidence of record, to include the March 
2008 private medical statement from Dr. 
McClelland.  All necessary special studies 
or tests are to be accomplished.    

After reviewing the claims file and 
examining the veteran, the examiner 
must render an opinion as to whether 
it is at least as likely as not (50 
percent of greater probability) that 
the veteran has residuals of cold 
weather injuries of the feet and, if 
so, whether it is at least as likely 
as not that such is linked to 
presumed prolonged exposure to cold 
during service.  The examiner should 
specifically comment as to whether 
it is at least as likely as not that 
the veteran's currently diagnosed 
peripheral neuropathy is related to 
undisputed prolonged exposure to 
cold during service.      

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

